Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered April 2, 1993, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant was sentenced upon his plea of guilty of the crime of criminal possession of a controlled substance in the third *724degree to a term of imprisonment of 6 to 18 years. On this appeal, defendant contends that the sentence is harsh and excessive. As a part of his plea bargain, defendant waived possible indictment for the crime of criminal possession of a controlled substance in the first degree and pleaded guilty to a superior court information charging the less serious offense of criminal possession of a controlled substance in the third degree with the understanding that he would receive the sentence ultimately imposed. Further, as a part of the plea negotiation it was agreed that the People would not pursue other possible charges against defendant. Given these circumstances, as well as defendant’s criminal record, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.